                                  CASE 0:20-cr-00252-WMW-HB Doc. 82 Filed 01/28/21 Page 1 of 1

                                               IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                                )         COURT MINUTES - CRIMINAL
                                                         )               BEFORE: Tony N. Leung
                                      Plaintiff,         )                 U.S. Magistrate Judge
                                                         )
   v.                                                    )   Case No:           20-cr-252 WMW/HB
                                                         )   Date:              January 28, 2021
Elizabeth Reeves Sporleder (2),                          )   Court Reporter:    Lynne Krenz
                       Defendant.                        )   Video Conference
                                                         )   Time Commenced:    3:03 p.m.
                                                             Time Concluded:    3:20 p.m.
                                                             Time in Court:     17 minutes


X DETENTION HRG ONLY



APPEARANCES:

   Plaintiff: Nathan Nelson, Assistant U.S. Attorney
   Defendant: Shannon Elkins, Assistant Federal Public Defender
                   X FPD


On X Superseding Indictment

X Personal Recognizance Bond set with conditions, see Order Setting Conditions of Release.


Additional Information:

Defendant arraigned, see arraignment minutes and order.
X Defendant consents to this hearing via video conference.

Defendant detained until a bed is available.




                                                                                                            s/SAE
                                                                                  Signature of Criminal Duty Clerk




M:\templates\Det Prelim Min.wpt                                                                        Template Updated: 06/2013
